UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2019



MARIA LOURDES BARBARA       FLORES,   a/k/a   Maria
Lourdes Barbara Fury,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-346-529)


Submitted:   May 30, 2007                        Decided:   July 2, 2007


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jon Eric Garde, LAW OFFICES OF JON ERIC GARDE, Las Vegas, Nevada,
for Appellant. Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Stacey I. Young, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maria Lourdes Barbara Flores, a native and citizen of the

Philippines, petitions for review of an order of the Board of

Immigration     Appeals   affirming   without     opinion   the    Immigration

Judge’s (IJ) order denying relief from removal.                 Flores asserts

that the IJ abused her discretion in denying Flores’ motion to

continue for adjudication of an I-130 petition for adjustment of

status.

           We    have   reviewed   the   record    and   find     no   abuse   of

discretion in the IJ’s refusal to grant a continuance.                    See 8

C.F.R. § 1003.29 (2006); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.

1998).    The remaining claims set forth in Flores’ brief were not

raised before the Board of Immigration Appeals. As such, they have

not been administratively exhausted and we lack jurisdiction to

review them.     See 8 U.S.C. § 1252(d)(1) (2000).           With regard to

Flores’ ineffective assistance of counsel claim, we note that she

has also failed to comply with the requirements of Matter of

Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED


                                   - 2 -